Exhibit 10.60

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

AMENDED AND RESTATED FERMENTATION SERVICES AGREEMENT

This agreement (“Agreement”) is effective as of the 17th day of February, 2004
between Diversa Corporation, with a place of business at 4955 Directors Place,
San Diego, CA 92121 USA (“Diversa”) and Fermic, S.A. de C.V., with a place of
business at Reforma No. 873-Iztapalapa, Mexico D.F., Mexico (“Fermic”).

RECITALS

 

  •  

Diversa owns proprietary know-how and rights concerning microbial and
biochemical processes by which safe strains are grown and processed to yield
certain products, including Diversa enzymes (“Product(s)”).

 

  •  

Diversa wishes to produce Product(s) in commercial quantities and in order to do
so, desires access to a facility with adequate fermentation capacity, space for
downstream recovery and Product storage, and a trained labor force.

 

  •  

Fermic owns and operates a fermentation plant at Iztapalapa in Mexico city (the
“Facility”) which has the capacity and the labor force to produce Product(s) for
commercialization by Diversa.

 

  •  

Diversa and Fermic entered into a Fermentation Services Agreement effective as
of May 31, 2002 (“Original Agreement”) and now desire to amend and restate such
agreement.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

ARTICLE 1

DEFINITIONS

As used in this agreement, the following terms shall have the meanings

“Auxiliary Equipment” – Processing equipment, including […***…],[…***…],[…***…],
formulation and storage ([…***…] C]), and piping and other items required for
installation of said equipment.

“Equipment” – All equipment required for Fermic to perform its obligations under
this Agreement, including laboratory equipment, and storage for raw and
packaging materials and Auxiliary Equipment.

“Expanded Fermentation Capacity” – A series of up to […***…] ([…***…])
additional fermentors, each having a nominal capacity of […***…] liters, which
are on site at the Fermic facility, but require installation, enclosure, and
support services to become operational.

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

“Microorganism(s)” – Any strain owned by Diversa, or licensed to Diversa with
rights to sublicense, and provided to Fermic by Diversa under the terms of this
Agreement.

“Operations Manual(s)” – The detailed written instructions and specifications
prepared by Diversa describing the process for the manufacture, quality control,
packaging and storage of each Product, and provided to Fermic by Diversa under
the terms of this Agreement.

“Proprietary Information” – Any information, drawings, manuals and other
documents transmitted or communicated directly or indirectly on behalf of the
disclosing party to the receiving party and marked confidential or proprietary
and any information or data orally described as confidential or proprietary or
which the receiving party has reason to believe is such. Proprietary Information
may include, with out limitation, information relating to the disclosing party’s
business and activities product research and development, marketing plans or
techniques, client lists and any scientific or technical information, design,
process, procedure, formula, or know-how (whether or not patentable). Diversa
Proprietary Information includes the Operations Manual(s) and the
Microorganism(s).

“Fermentation Capacity” – Nominal fermentation vessel capacity.

ARTICLE 2

AGREEMENT TO MANUFACTURE; LICENSE

2.1 Subject to the terms and conditions of this Agreement, Fermic agrees to
manufacture Product(s) at the Facility during the term of this Agreement using
specified Microorganism(s), an Operations Manual for each Product to be
manufactured and other Proprietary Information provided by Diversa.

2.2 Diversa hereby grants to Fermic a nonexclusive right and license during the
term of this Agreement, and only during the term of this Agreement, to use
processes described in the Operations Manual(s), Microorganism(s) and other
Diversa Proprietary Information solely for purposes of supplying Product(s) to
Diversa pursuant to this Agreement. All Products manufactured by Fermic shall
belong to Diversa and Fermic may not produce Products, or directly competitive
products, other than for or on behalf of Diversa under the terms of this
Agreement, and for a period of […***…] ([…***…]) year thereafter.

2.3 No right, express or implied, is granted by this Agreement to Fermic to use
in any manner a trademark or any other trade name of Diversa in connection with
the performance of this Agreement.

2.4 Fermic shall obtain and maintain all required licenses, certifications and
approvals necessary to authorize and permit (a) the import of Microorganism(s)
and any Auxiliary Equipment purchased by Diversa (b) the manufacture of
Product(s) at the Facility and (c) the

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

delivery and export of Product(s) manufactured under this Agreement.
Applications for such licenses and certifications and approvals will be made in
the name of Fermic and Fermic will furnish to Diversa copies of all such
documentation within […***…] ([…***…]) days of its creation. Diversa shall be
responsible for obtaining any licenses or permits required for export of any
Microorganism from the United States to Mexico, and for the import of Products
into the United States.

ARTICLE 3

OBLIGATIONS

3.1 Diversa’s Obligations. Diversa shall provide the following to Fermic to
facilitate Fermic’s production of the Product (s):

3.1.1 Design and procurement of specific Auxiliary Equipment components
specified in Section 5.6.

3.1.2 Cultures of any Microorganism(s) required to produce Product(s)

3.1.3 Operations Manual(s) for each Product to be produced which include:

 

  •  

Operating protocols

 

  •  

Quality control protocols

 

  •  

Specifications for raw materials and packaging materials

 

  •  

Product specifications

 

  •  

Safety information (MSDS) for Diversa-supplied materials

 

  •  

Packaging and storage specifications

 

  •  

Production schedules

 

  •  

Shipping instructions.

3.1.4 Diversa written or oral information and documents concerning process and
Diversa Proprietary Information as Diversa considers necessary to permit Fermic
to produce each Product.

3.1.5 All required licenses, certifications and approvals related to U.S. law.

3.1.6 Technical oversight as required for scale-up, troubleshooting, and process
improvement of Product(s).

3.2 Fermic’s Obligations. Fermic shall produce, store and ship Product(s) for
Diversa at the Facility according to Article V and the Operations Manual related
to each Product, using the Equipment and all necessary support and storage
equipment and facilities required to successfully fulfill this obligation.
Fermic shall provide the following to facilitate the production of Product(s):

3.2.1 Equipment;

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

3.2.2 Auxiliary Equipment components and installation of Auxiliary Equipment as
specified in Section 5.6;

3.2.3 Operations and technical personnel;

3.2.4 Utilities;

3.2.5 Waste treatment;

3.2.6 Quality control testing;

3.2.7 Records of production and analysis;

3.2.8 Purchase of raw materials and packaging materials;

3.2.9 All other support equipment, materials and labor necessary for the
production of Products other than items delivered to Fermic by Diversa pursuant
to Section 3.1; and

3.2.10 All required licenses, certifications and approvals related to Mexican
law.

ARTICLE 4

SCALE-UP

Prior to conducting commercial production runs at any new scale, Diversa and
Fermic shall conduct an evaluation run at that scale, at a cost based […***…] on
appropriate cost structure under Section 5.1. If the scale-up run fails to
produce acceptable […***…], defined as […***…] of the average […***…] of the
most recent […***…] ([…***…]) batches run within standard protocol at the
previous scale, Fermic shall conduct, Diversa’s option, up to […***…] ([…***…])
additional runs at the appropriate […***…] cost under Section 5.1.

ARTICLE 5

PRODUCTION; AUXILIARY EQUIPMENT; EXPANDED FERMENTATION CAPACITY

5.1 Fermic shall (a) provide the Equipment, laboratory facilities and labor at
the Facility necessary to manufacture, store, and ship the Products and (b) be
responsible for purchasing raw materials from suppliers approved in writing by
Diversa (other than the Microorganism which shall be supplied by Diversa).
Diversa shall have the option to require, based on its needs, an upgrade from
time to time to a larger fermentor scale by giving […***…] ([…***…]) […***…]
notice to Fermic. Beginning with initial commercial production of Product in a
newly-installed fermentor, Diversa agrees to schedule (and pay for) a minimum of
[…***…] utilization ([…***…] per running […***…]) of such fermentor for the
initial […***…] ([…***…]) […***…], and […***…] utilization thereafter, utilizing
no less than […***…] duration campaigns. In addition, the parties agree to
cooperate to schedule longer campaigns when feasible, taking into consideration
inventory limitation commitments with

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

Diversa’s partners and the perishable nature of enzyme products. Upon commencing
utilization of further Expanded Fermentation Capacity, if such capacity
utilization occurs in less then […***…] ([…***…]) […***…] from the date of the
start-up of the prior fermentor, utilization of such prior fermentor shall move
to […***…]%. Fermic agrees to make capacity available to Diversa, as required,
according to Appendix A, up to […***…] liters of Fermentation Capacity on a full
time basis. Capacity left uncommitted by Diversa past […***…] ([…***…]) […***…]
prior to the target date may be removed from the available fermentor list on
Appendix A at Fermic’s sole discretion. If a fermentor is installed by Fermic
pursuant to this Agreement, but then not used by Diversa hereunder, and Fermic
then chooses to use such fermentor for alternate purposes, Fermic may reclaim
such fermentor by reimbursing Diversa its investment related to such fermentor
hereunder.

5.2 The Equipment and laboratory facilities to be used by Fermic must be
acceptable to Diversa and no changes shall be made to the Equipment and
facilities used in the manufacture of the Products unless approved in advance by
Diversa in writing (except in an emergency, whereby Diversa shall be immediately
notified, and then only for the duration of the emergency).

5.3 Fermic agrees to assign a technical representative acceptable to Diversa to
act as liaison with Diversa. Fermic warrants that the Equipment, the laboratory
facilities and the Facility will be maintained in good condition and that Fermic
will retain a trained workforce adequate to manufacture Products under this
Agreement notwithstanding any obligations it might have to third parties. Fermic
gives no warranty whatsoever that the process described in art Operations Manual
or the Microorganism will produce a Product in any given quantity or of any
given quality.

5.4 Fermic shall have sole responsibility for compliance with all environmental
laws and regulations applicable to the Facility and the manufacture of Products
and for disposal wastes in compliance with law and Diversa shall have no
liability to Fermic or others in connection with the disposal of wastes from the
Facility or noncompliance with such environmental laws or regulations.

5.5 Fermic agrees to package and ship the Products in such packaging, volumes
and to such Diversa customers as Diversa shall instruct in writing. All shipping
and any other directly related costs actually incurred by Fermic in connection
with packaging and shipping the Products shall be invoiced separately to Diversa
which shall pay the amounts due within […***…] ([…***…]) […***…] of receipt of
the invoice, except to the extent Diversa disputes, in good faith, any charge(s)
reflected on such invoice (in which event it shall make all undisputed payments
in accordance with this sentence).

5.6 Diversa and Fermic have determined that additional Auxiliary Equipment is
needed for existing fermentation ([…***…]) and downstream processing of the
Products at the Facility. Diversa will determine the optimum design for the
downstream processing, locate vendors for the solids separation and
ultrafiltration components of Auxiliary Equipment (new or used), purchase the
Auxiliary Equipment components for installation at the Facility, and work with
Fermic engineers in installing it. Other than specific Auxiliary Equipment,
which shall be paid by Diversa, Fermic will be responsible for the costs of any
structural changes or additions to

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

the Facility that may be needed, and for the installation and operation of the
additional Auxiliary Equipment, Fermic further agrees to reimburse Diversa its
out-of-pocket capital costs, as defined in this Section 5.6, of up to
[…***…] […***…] ([…***…]) for each […***…] of Fermentation Capacity used by
Diversa in […***…] ([…***…]) equal […***…] payments, starting from the date of
Diversa payment of the next Fermic invoice following installation of a component
of Auxiliary Equipment. Reimbursement for previously installed Auxiliary
Equipment in excess of […***… […***…] ([…***…]) for each liter of Fermentation
Capacity then being utilized will initiate at the time Diversa moves to
increased Fermentation Capacity, up to […***…] […***…] ([…***…]) for each
[…***…] of the new Fermentation Capacity. All reimbursements will be made by
reduction of the tolling fees as set forth in Section 9.1. The parties agree to
negotiate in good faith the disposition of any Equipment remaining partially
reimbursed following normal termination of the Agreement.

5.7 Pursuant to this Agreement, Expanded Fermentation Capacity will need to be
put into operation from time to time, as projected in Appendix A. Diversa and
Fermic will agree on design schedule and capital requirements to bring the
Expanded Fermentation Capacity online. Fermic will fund the capital requirements
for the Expanded Fermentation Capacity; Diversa will reimburse Fermic for such
expenditures, based on invoices from Fermic as such expenditures occur, up to a
maximum of […***…] percent ([…***…]%) of such costs. Upon start-up and operation
of each […***…] fermentor of the Expanded Fermentation Capacity, Fermic will
reimburse Diversa […***…] percent ([…***…]%) of the amounts previously paid by
Diversa to Fermic in respect of such Expanded Fermentation Capacity, in […***…]
([…***…]) monthly payments, each payment based on […***…] of […***…] percent
([…***…]%) of the total amount Diversa is projected to reimburse Fermic (which
total amount is listed on Appendix A and shall be updated from time to time) for
the total projected additional project cost to bring the full capacity in
Appendix A into operation, starting from the date of Diversa’s payment of the
first Fermic invoice following start-up of such Expanded Fermentation Capacity;
provided, however, that to the extent the amount reimbursed by Diversa to Fermic
for any such […***…] fermentor of the Expanded Fermentation Capacity is less
than or greater than the corresponding amount Diversa was projected to reimburse
Fermic for such fermentor per Appendix A, then […***…] of any such difference
shall be reflected (as either a decrease or increase, respectively) in each
payment due to Diversa hereunder associated with such fermentor; and provided
further that for each fermentor within the Expanded Fermentation Capacity that
is reclaimed by Fermic hereunder, Fermic shall make an additional payment to
Diversa of […***…] $[…***…] in addition to the monthly payments scheduled to be
made. By way of example only, Appendix B sets forth two different scenarios
where the actual amounts reimbursed by Diversa to Fermic for such costs are,
respectively, less than and greater than such projected amounts. All
reimbursements will be made by reduction of the […***…] or to offset amounts
paid […***…]; provided, however, that should Fermic elect to terminate this
Agreement prior to Diversa having received full reimbursement of the amounts
previously paid by Diversa to Fermic in respect of Expanded Fermentation
Capacity, Fermic will reimburse Diversa […***…]. Such payment will be payable on
the date of termination; provided, however, that Fermic shall make all required
interim monthly payments via reduction of […***…]

5.8 If, prior to the minimum term pursuant to Section 12.1, this Agreement is
terminated because of Fermic’s breach, the additional Auxiliary Equipment shall
belong to

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

Diversa and Diversa shall have the right to remove said Equipment (at Diversa’s
expense) and, to the extent such right is exercised by Diversa, reimburse Fermic
for any amounts reimbursed by Fermic to Diversa to that point in respect of such
Auxiliary Equipment. If, prior to the minimum term pursuant to Section 12.1,
this Agreement is terminated because of Diversa’s breach, Fermic may elect
either to keep the additional Auxiliary Equipment and pay Diversa the balance
due or require Diversa to remove the equipment (at Diversa’s expense) and
reimburse Fermic the total amount of credits actually allowed toward payment
pursuant to Section 5.3.

5.9 Diversa may provide Fermic with new Microorganism(s) from time to time:
These flew Microorganism(s) will be subjected to a test run under the
supervision of Fermic and Diversa personnel before it is used to manufacture a
Product in large volumes. There will be no additional charge to Diversa for
these test runs.

5.10 Fermic agrees that Diversa personnel may have all reasonable access to the
Facility to assist in equipment installation and start-up preparation for
production runs, and monitoring of production of Product(s). Fermic further
agrees that joint venture or marketing partners of Diversa may have reasonable
access as guests of Diversa for the purpose of periodically auditing the
manufacture of Products for that partner and for providing technical assistance
in start-up, process transfer, or for evaluation of potential process
improvements.

ARTICLE 6

SCHEDULING

6.1 Diversa will provide Fermic a schedule showing projected fermentation
batches and Product(s) for the following month at least […***…] ([…***…]) days
prior to the beginning of each month. Within reason, Diversa reserves the right
to modify this schedule based on updated events as the month progresses.

6.2 Diversa will provide Fermic a schedule of formulation and packaging
requirements each week for the following week.

6.3 Diversa will inform Fermic on a regular ongoing basis of scheduled shipments
of Product(s) from the Facility.

ARTICLE 7

PRODUCTION RECORDS AND SAMPLES

7.1 Fermic shall maintain, and make available to Diversa upon request,
production run records which include all documentation and sample records
required by each Operations Manual.

7.2 Fermic shall collect, label and maintain in storage all samples required
according to each Operations Manual.

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

ARTICLE 8

QUALITY CONTROL/OUT-OF-SPECIFICATION PRODUCT

8.1 Fermic shall carry out, by a trained and qualified analyst, all final
Product quality control tests called for in the appropriate Operations Manual.
Fermic shall immediately notify Diversa of any Product which fails to meet
specification provided by Diversa.

8.2 Diversa personnel shall be provided necessary laboratory equipment and space
on a periodic basis as required to check any analytical result. In the case of a
discrepancy between Diversa and Fermic analytical results, Diversa reserves the
right to make the final determination of the result, which if requested by
Fermic can be checked by an independent analytical laboratory validated by the
parties.

8.3 Fermic shall be responsible for waste disposal of any out-of-specification
Product that is not salvageable by reasonable reprocessing. Any such
reprocessing shall be approved in advance in writing by Diversa.

ARTICLE 9

TOLLING FEES

9.1 Diversa will pay compensation to Fermic for processing costs and labor
involved in fermenting, recovering, packaging and handling the Products, for any
structural or other additions made to the Facility, and for all of its other
services under this Agreement, as follows: Diversa shall pay Fermic a tolling
fee of […***…] $[…***…] per […***…] per […***…] of Fermentation Capacity at
[…***…] scale, and […***…] $[…***…] per […***…] per […***…] of fermentor
capacity between […***…] and […***…] capacity. For fermentation tank capacity of
[…***…], the parties agree to negotiate in good faith, within a period not to
exceed […***…] following start up of the first […***…] fermentor, a price based
on cost savings at the increased fermentation scale. Such tolling rates include
variable fermentation fees, reducing with increasing capacity, and constant fees
for recovery of $[…***…] per […***…] per […***…], and formulation, storage and
quality control of $[…***…] per […***…] per […***…]. Utilization for partial
[…***…] in excess of […***…] minimum campaigns shall be calculated […***…] on
the basis of fermentation days utilized. For Diversa to realize the benefit of
cost savings for increased fermentor capacity, a minimum […***…] ([…***…])
[…***…] of a running […***…] ([…***…]) […***…] utilization of the new scale of
capacity must be committed in writing. In addition Diversa will reimburse Fermic
for the actual cost of raw materials (including packaging and shipping expenses
if applicable) used in the manufacture of Product(s). The parties will agree on
the optimal source of raw materials. Diversa shall, in its sole discretion,
determine the required specification of all raw materials required for the
Product(s).

9.2 Payment of the tolling fees shall be made […***…] in advance on the first
business day of each […***…] by wire transfer to the account designated by
Fermic. The cost of raw materials (including packaging and shipping expenses if
applicable) shall be invoiced

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

[…***…] by Fermic and paid by within […***…] of receipt of the invoice, except
to the extent Diversa disputes, in good faith, any charge(s) reflected on such
invoice (in which event it shall make all undisputed payments in accordance with
this sentence).

9.3 If at anytime during the term of this Agreement production of the Product(s)
is stopped or delayed because of one or more problems with the Equipment or the
Facility, failure to follow protocol, or contamination, there will be a pro rata
reduction in the tolling fee proportional to the duration of the stoppage or
delay. In addition, for any such losses related to the above, including losses
resulting from failure to follow protocol, contamination, or mechanical failure
during recovery operations, Diversa’s cost of raw materials will be credited.
For purposes of this Agreement, the term “contamination” shall include the
cross-contamination of any detectable amount of antibiotic compound in the
Product, with the exception of antibiotics Diversa may add from time to time as
part of the fermentation protocol. Diversa may either credit the reduction
against the tolling payment due immediately following restoration of production
or request direct reimbursement. Fermic shall pay Diversa any reimbursement due
within […***…] ([…***…]) […***…] of request therefor by Diversa. Once routine
production of a Product has been established by the production of […***…]
([…***…]) […***…] meeting specification, as specified in the Product Operations
Manual, Fermic warrants that it will staff and train its employees, and maintain
the Facility, in a manner sufficient to provide a minimum of […***…]% […***…] of
acceptable Product versus plan at the average yield over any […***…] ([…***…])
[…***…] time period.

ARTICLE 10

CONFIDENTIALITY

10.1 Except as specifically provided by this Agreement. (a) Fermic shall not
acquire any right, title or interest in any issued or pending patents of
Diversa, any Microorganism, or any other Proprietary Information of Diversa,
(b) Fermic shall use Operations Manual, all Diversa Proprietary Information and
any Microorganism solely in accordance with its rights and licenses granted
hereunder and not for any other purpose, and (c) Diversa shall not acquire any
right, title or interest in the Proprietary Information of Fermic, except as
provided hereunder.

10.2 From and after the date hereof and for a period of […***…] ([…***…])
[…***…] from the date of expiration or termination of this Agreement, each party
agrees to hold in confidence all Proprietary information of the other.

10.3 Each party will restrict disclosure of and access to the other’s
Proprietary Information to the minimum number of its employees necessary to
carry out the purposes of this Agreement and each party will use its best
efforts, including efforts fully commensurate with those employed by it for the
protection of its own confidential information and Microorganisms to protect the
other’s Proprietary Information disclosed to it pursuant to this Agreement.

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

10.4 The parties agree that these confidentiality obligations do not apply to
the following:

10.4.1 Information which appears in issued parents or printed publications in
integrated form or which otherwise is or becomes generally know in the trade
through no fault of the receiving party;

10.4.2 Information which the receiving party can show by dated records was in
its possession prior to the disclosure thereof by the disclosing party, or

10.4.3 Information which conies into a party’s possession from a third party
without breach of any obligation to the other party to maintain the
confidentiality of the information.

10.5 Information to the extent such disclosure is reasonably necessary to comply
with government regulations, provided that it gives the other party reasonable
advance notice of the pending disclosure and uses its best efforts to secure
confidential treatment of the information required to be disclosed.

ARTICLE 11

INDEMNITY; WARRANTY DISCLAIMER

11.1 Fermic warrants to Diversa that all Product manufactured, packaged, stored
and/or shipped under this Agreement shall meet the Product specifications and
quality control standards provided by Diversa and accepted by Fermic. FERMIC
GIVES NO OTHER WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Diversa’s
remedy for any breach of the warranty set forth in this Section 11.3 shall be,
at its option, either (a) replacement of the nonconforming Product, or (b) a
credit against payments due Fermic under this Agreement.

11.2 Fermic shall indemnify and hold harmless Diversa and its directors,
officers. employees and agents from any claims, demands, liabilities, taxes,
suits, costs and expenses (including attorneys’ fees) of any kind or nature
whatsoever arising out of (a) the operation or condition of any part of the
Facility, (b) any negligence or willful misconduct by Fermic, or (c) the breach
by Fermic of any term of this Agreement.

Diversa shall indemnify and hold harmless Fermic and its directors, officers,
employees and agents from any claims, demands, liabilities, taxes, suits, costs
and expenses (including attorneys’ fees) of any kind or nature whatsoever
arising out of (a) any negligence or willful misconduct by Diversa, or (b) the
breach by Diversa of any term of this Agreement; provided that no such
indemnification shall be required with respect to any such matters arising out
of acts or omissions of Fermic for which Fermic is obligated to indemnify
Diversa as set forth above.

The defense, settlement, adjustment or compromise of any claim or suit for which
a party becomes obligated under this Section 11.2 shall be in the sole control
of such indemnifying party; provided that no such settlement may be entered into



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

without the prior written consent of the indemnified party unless it provides
for a full release of the indemnified party. The indemnified party may, if it
desires, employ counsel at its own expense.

ARTICLE 12

TERMS AND TERMINATION

12.1 Unless earlier terminated pursuant to Sections 12.2, 12.3, or 12.4, this
Agreement shall terminate no earlier than four (4) years from the date of this
Agreement, and thereafter will continue in force until thirty (30) months
following the date of a written notice of intent to terminate by either party,
unless mutually agreed between the parties to be a shorter term.

12.2 If a Microorganism is not producing a yield that is acceptable to Diversa,
or if Fermic is unable to manufacture a Product at the Facility for any reason,
including force majeure, for a period of more than one month, Diversa may
terminate this Agreement effective as of the end of a month by giving Fermic at
least […***…] ([…***…]) […***…] advanced written notice of termination, where
upon neither party shall have any further obligation to the other except payment
for amounts due the other as of the date of termination and obligations under
those ARTICLES and Sections of the Agreement that specifically survive its
termination or expiration. Pursuant to this Section 12.2, Auxiliary Equipment
shall belong to Diversa and Diversa shall have the right to remove said
equipment (at Diversa’s expense), subject to the provisions of Section 5.8.

12.3 Notwithstanding anything to the contrary herein, Diversa shall have the
right to reduce its volume requirements under this Agreement by an appropriate
amount with […***…] written notice upon the notice of termination of a supply
agreement for Product; provided, however, that such reduced commitment shall not
exceed the volume utilized for such supply agreement.

12.4 Either party shall have the right (but not the obligation), by giving
written notice to the ether, to terminate this Agreement upon the occurrence of
any of the following events:

12.4.1 The other party defaults in the performance or observance of any section
contained in this Agreement and such default is not cured within thirty
(30) days of written notice thereof from the non-defaulting party.

12.4.2 The other party admits in writing its inability to pay its debts
generally as they become due; files or consents to the filing against it of a
petition under bankruptcy or any insolvency or similar law; appoints or consents
to the appointment of a receiver of itself of all or a substantial part of its
property; becomes subject to a court order under which all or a substantial part
of its property is under the control and custody of a court; is subject to an
involuntary filing against it of a petition under bankruptcy or other insolvency
law; or is in a circumstance substantially similar in character to any of the
above.

12.5 Upon termination of this Agreement for any reason, each party shall
promptly

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

return or destroy all Proprietary Information of the other. Without limiting the
foregoing, Fermic shall return or destroy all Microorganism(s). Each party shall
certify in writing to the other that it has fully complied with this Section 12.
5.

12.6 The following Articles and Sections shall survive termination or expiration
of this Agreement: Section 5.7, Section 5.8, ARTICLE X (Confidentiality),
ARTICLE XI (Indemnity; Warranty Disclaimer); Section 12.5 (Return or Destruction
of Proprietary Information); Section 15.3 (Independent Contractor Relationship);
Section 15.6 (Governing Law); and Section 15.7 (Dispute Resolution).

ARTICLE 13

RISK OF LOSS; INSURANCE

13.1 Fermic shall bear the risk of loss of the Products while the Product is
stored at the Facility. As between Fermic and Diversa, the risk of loss shall
pass to Diversa upon shipment of the Products to the customers designated by
Diversa or upon its purchase by Fermic.

13.2 Fermic shall maintain in continuous force insurance against loss or damage
of the Equipment (including any additional Auxiliary Equipment purchased by
Diversa pursuant to Section 5.6), the Facility, all raw materials (other than
the Microorganism), work in process, and the Product while it is stored at the
Facility for all casualty risks and all other risks usually insured against by
persons operating a similar business. Fermic will authorize its insurance
carrier to provide a certificate of insurance to Diversa verifying such
insurance coverage. In the event of any casualty loss to Auxiliary Equipment
purchased by Diversa and installed at the Facility prior to payment therefore by
Fermic, Fermic hereby assigns to Diversa the right to collect insurance proceeds
up to the amount still owed by Fermic. In the event of any casualty loss to the
Products, Fermic hereby assigns to Diversa the right to collect insurance
proceeds for such loss or damage to the extent the loss or damage to the Product
is covered by insurance maintained by Fermic.

ARTICLE 14

FORCE MAJEURE

14.1 Except as specifically provided in Section 12.2, no failure or omission to
carry out or to observe any of the terms, provisions or conditions of this
Agreement shall give rise to any claim by one party against the other, or be
deemed to be a breach of this Agreement, if such failure or omission is caused
by one or more of the following; war (whether or not declared and whether or not
the United States is a participant) or hostilities; acts of the public enemy or
belligerents; sabotage; blockade, revolution, insurrection, riot or disorder;
expropriation, requisition, confiscation or nationalization; embargoes; export
or import restrictions or rationing or allocation, whether imposed by law,
decree or regulation or by voluntary cooperation of industry at the instance or
request of any governmental authority or organization owned or controlled by any
government or person purporting to act therefore; interference by, or
restriction or onerous regulation imposed by, any governmental authority, to
whose jurisdiction the party is



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

subject; act of God; fire; earthquake; storm; epidemics; quarantine; strikes,
lockouts or other labor disturbances; explosion; breakage or accidents by fire
or otherwise to transportation or distribution facilities or equipment;
unavailability of raw materials; failure of the Facility to operate for any
reason beyond the control of Fermic; shutdown of the Facility for prudent
maintenance; or any other event, matter or thing wherever occurring, and whether
or not of the same class or kind as those set forth above which, by the exercise
of due diligence, the party concerned is unable to overcome.

14.2 A party affected by an actual or potential force majeure situation shall
promptly notify the other party of such situation. Diversa shall not be required
to pay Fermic […***…] and shall be entitled to a refund for any […***…] already
paid for any period in excess of 24 hours that the Equipment then being used to
manufacture the Products of the Facility is not in operation. Any refund may be
in the form of a credit toward future […***…].

ARTICLE 15

MISCELLANEOUS

15.1 Any notice given under this Agreement shall be in writing and delivered by
a recognized overnight courier service, addressed as follow:

 

If to Fermic to it at:    If to Diversa to it at:

Fermic, S.A. de C.V.

  

Diversa Corporation

Reforma No. 873 - Iztapalapa

  

4955 Directors Place

09850 Mexico D.F., Mexico

  

San Diego, CA 92121

Attention: Mr. Alessandro Falzoni

  

Attention: Mr. Patrick Simms

Telephone: 011-525-656-1644

  

Telephone: 1-858-526-5111

Facsimile:    011-525-656-1542

  

Facsimile:    1-858-526-5554

15.2 Failure of either party to insist upon strict observance of or compliance
with all of the terms of this Agreement in one or more instances shall not be
deemed to be a waiver of its rights to insist upon such observance in the future
or compliance with the other terms hereof.

15.3 Except for the limited agency established in Section 4.6, this Agreement
shall not be deemed to establish the relationship of principal and agent, master
and servant or a partnership or joint venture of any kind between Fermic and
Diversa, and neither party shall be liable to any act of or failure to act by
the other party except as expressly provided in this Agreement. Without in any
way limiting the foregoing, Fermic will be responsible for any liability derived
from the labor relationship with its employees and in no case nor under any
circumstances shall Diversa be considered a direct or substitute employer of
Fermic or any of Fermic’s employees. Fermic agrees to indemnify Diversa from any
claims demands, liabilities. suits, costs and expenses (including reasonable
attorney’s fees) of any kind or nature whatsoever arising out of claims that
Diversa has liability with respect to Fermic’s employees, whether such claims,
demands, liabilities or suits are of a civil, commercial, labor, fiscal or other
nature. This provision shall survive termination of this Agreement.

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

15.4 This Agreement constitutes the entire understanding and supersedes all
prior agreements between the parties hereto with respect to the subject matter
hereof, including, without limitation, the Original Agreement. The provisions
herein shall not be extended or modified except by written agreement between
Fermic and Diversa.

15.5 In the event that any provision of this Agreement shall be held to be
unenforceable, invalid or otherwise indefinite, the balance of this Agreement
shall continue in full force and effect, unless the severance of the portions
held unenforceable would reasonably frustrate the commercial purposes of this
Agreement, in which case, reasonable efforts will be made to reform this
Agreement to achieve such commercial purposes.

15.6 This Agreement is written in the English language and shall be construed
accordingly. This Agreement shall be performed, interpreted and enforced under
the applicable laws of the State of California other than those provisions
governing conflicts of law.

15.7 The parties will use their best efforts to resolve by negotiation any
dispute, controversy or claim which may arise in connection with this Agreement.
In the event the parties cannot directly resolve such dispute, controversy or
claim, the parties agree to be bound by arbitration to occur in Dallas, Texas.
The arbitration is to be conducted in English by a single arbitration acceptable
to both parties in accordance with the Rules of Conciliation and Arbitration of
the international Chamber of Commerce. The arbitration decision shall be binding
and final and the local courts shall have no jurisdiction over this matter.

15.8 Except as provided herein, this Agreement may not be assigned by either
party without the prior written consent of the other party; provided, however,
that, either Party may assign this Agreement to any of its Affiliates, and,
unless agreed otherwise by the other Party, this Agreement shall be assigned to
any successor of a Party by merger or sale of substantially all of its business
to which this Agreement relates. In the event of such merger or sale, no
intellectual property of any acquiring corporation that is not a party shall be
included in the technology licensed hereunder. This Agreement will be binding
upon the successors and permitted assigns of the parties. Any assignment which
is not in accordance with this Section will be void.

15.9 During the term of this Agreement, Fermic shall not, and shall not enter
into any agreement to, (i) produce enzyme products for any third party or
(ii) permit any third party to use Fermic’s facilities to produce enzyme
products, in each case without Diversa’s prior written consent.

15.10 Each party represents to the other that the person signing below on its
behalf is legally authorized and empowered to do so under applicable law and
that, upon signature by such individual on behalf of such party, this Agreement
and any amendments hereto shall be binding upon and enforceable against it in
accordance with its terms.



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

IN WITNESS WHEREOF the parties have caused this instrument to be executed in
duplicate as of the year and date first above written.

 

FERMIC, SA DE C.V.     DIVERSA CORPORATION Alessandro Falzoni     Patrick Simms

/s/ Alessandro Falzoni

   

/s/ Patrick Simms

Title: Vice President     Title: Senior Vice President Date: February 19th, 2004
    Date: 2-23-04



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

APPENDIX A

PROJECT SCHEDULED FOR CUMULATIVE FERMENTOR UTILIZATION

 

Fermentor Scale, M3

  

Project Date Required by

Diversa

  

Diversa’s Projected Payments

to Fermic for Expanded

Fermentation Capacity

[…***…]

   […***…]    […***…]

[…***…]

   […***…]    […***…]

[…***…]

   […***…]    […***…]

[…***…]

   […***…]    […***…]

[…***…]

   […***…]    […***…]

[…***…]

   […***…]    […***…]

[…***…]

   […***…]    […***…]

[…***…]

   […***…]    […***…]    Total   

[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

APPENDIX B

[…***…]

 

***Confidential Treatment Requested